Per Curiam.

The record discloses that the insured
went to work at her usual employment on the day of the alleged accident and worked full time every working day scheduled between the time of the alleged accident and the date on which she went to the hospital,, 48 days later. She did not consult a physician until about three weeks after the alleged accident. After entering the hospital she underwent an operation which was described as successful, and the recovery was uneventful until three days later when she died from pulmonary embolism.
Plaintiff having failed to establish continuous total disability resulting in death within 90; days after the alleged accident, the trial court was correct in entering judgment for defendant non obstante veredicto.
The judgment of the Court of Appeals is reversed and the judgment of the Court of Common Pleas is affirmed.

Judgment reversed.

Weygandt, C. J., Middleton, Taet, Hart, Zimmerman, Stewart and Lamneck, JJ., concur.